



UNITED STATES STEEL CORPORATION
NON TAX-QUALIFIED RETIREMENT ACCOUNT PROGRAM
Effective December 31, 2006, Amended and Restated Effective January 1, 2019


1.    History and Purpose
United States Steel Corporation (the “Corporation”) established the United
States Steel Corporation Non Tax‑Qualified Retirement Account Program (the
“Program”), and hereby amends and restates the Program effective January 1,
2019, as set forth herein with respect to participation and benefits on and
after such date. The Program was previously amended to comply with section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”).


The purpose of this Program is to compensate individuals for the loss of
Retirement Account contributions under the United States Steel Corporation
Savings Fund Plan for Salaried Employees (“Savings Fund Plan”) or the U. S.
Steel Tubular Services Savings Plan (“Tubular Plan”) (collectively, the “Savings
Plans”) that occurs due to certain limits established under the Code or that are
required under the Code. The term “Employer” shall mean the Corporation and any
other company that is a participating employer in the Savings Plans.


2.    Eligibility
Except as otherwise provided herein, an individual is a “Member” of the Program
if he or she is a participant in the Savings Plans and is not permitted to
receive Retirement Account contributions to the Savings Plans at least equal to
the maximum rate of Retirement Account contributions applicable to his or her
age because of the limitations under the Code listed in section 3 below.


3.    Amount of Benefits
The benefit accrued under the Program for a Member shall be equal to the amount
of contributions and investment earnings credited to the Member’s Non
Tax-Qualified Retirement Account (“Account”) established under the Program,
which shall be a notional account.


(a)    Contributions to the Non Tax-Qualified Retirement Account
With respect to a month in which a Member’s ability to receive the full
Retirement Account contributions applicable to his or her age is restricted by
Code sections 401(a)(17) and 415(c), the full Retirement Account contribution
which would otherwise have been deposited into the Savings Plans on behalf of
the Member will be credited for such month to the Member’s Account under the
Program. The amount to be credited shall be equal to the greater of:


(1)
the product of the Member’s monthly base salary that, on a year-to-date basis,
is more than the Code section 401(a)(17) annual compensation limit for the year,
multiplied by the applicable age-weighted crediting rate in effect for the
Member, as shown below:



Participants in the Savings Fund Plan


Age at Beginning of Month
Crediting Rate under Program
Less than 35 years
4.75%
35 to less than 40
6.00%
40 to less than 45
7.25%
45 and above
8.50%



Participants in the Tubular Plan – Crediting Rate is 4%


(2)
the amount of Retirement Account contributions which could not be contributed to
the Savings Plans as a result of the applicable limit under Code section 415(c).



Any amount credited to a Member’s Account will be subject to the requirements
and limitations of Code section 409A and the Treasury Regulations thereunder.


(b)    Investment Earnings in the Non Tax-Qualified Retirement Account
A Member’s Account shall be credited with investment earnings in the same manner
as if the balance in the Account had been invested in the default investment
fund under the Savings Plan applicable to the Member.
    
4.    Form of Benefit and Timing of Distribution
A Member shall be eligible to receive a distribution of his or her Account under
the Program if the Member retires or otherwise terminates employment from the
Employer after completing three years of continuous service as defined in the
Savings Plans. Notwithstanding the foregoing, a Member’s Account shall be
payable (i) on account of death, (ii) upon an involuntary termination of
employment under circumstances which would qualify the Member for benefits under
a severance plan maintained by the Corporation, or (iii) upon a termination of
employment with the consent of the Corporation.


(a)
Lump Sum Distribution and Annuity Option for Benefits Accruing Through
August 31, 2013

Subject to section 4(c) below, with respect to benefits accrued from December
31, 2006 through August 31, 2013, a Member shall receive, upon the Member’s
termination of employment from the Corporation, a lump sum distribution of the
benefits payable to him or her under the Program. The payment date shall be on
the last business day of the calendar month following the month in which such
termination of employment occurred.


Notwithstanding the foregoing specified form of payment, with respect to
benefits accrued from December 31, 2006 through August 31, 2013, and subject to
section 4(c) below, a Member may irrevocably elect to receive such benefits
payable in the form of a single life annuity. An election may not become
effective for 12 months from the date on which it is made, and such election
must be submitted to the Corporation more than 12 months prior to the date the
benefits are otherwise scheduled to be paid. In addition, the payment date
elected for the commencement of monthly annuity installment payments must be
deferred for a minimum of five years from the date such benefits would otherwise
have been paid. The Member shall also have the right to elect among actuarially
equivalent life annuity forms of payment, which election may be made at any time
when the Member has made a valid election to receive an annuity form of payment.


Monthly annuity payments shall be calculated using reasonable actuarial
assumptions uniformly applied as determined by the Plan Administrator (as
defined in section 5(a) below), by dividing the employee’s accrued benefits as
of the most recent valuation date by their life expectancy per the applicable
mortality table under the Corporation’s tax-qualified pension plan (i.e., the
United States Steel Corporation Plan for Employee Pension Benefits (Revision of
2003)), and adjusted annually to reflect any investment earnings.  The same
reasonable actuarial assumptions and methods will be used in valuing each
annuity payment option, in determining whether the payments are actuarially
equivalent.  


In the event a Member dies prior to termination of employment, the benefits
shall be paid to the Member’s surviving spouse (or to the Member’s estate, if
there is no surviving spouse) in the form of a lump sum distribution. The
payment date shall be on the last business day of the calendar month following
the month in which such death occurred.


In the event a Member dies after termination of employment but prior to
receiving the benefits credited to his or her Account under the Program, the
benefits shall be paid to the Member’s surviving spouse (or to the Member’s
estate, if there is no surviving spouse) in the form of a lump sum distribution
on the last business day of the calendar month following the month in which the
Member’s termination of employment occurred.


(b)
Annuity Distribution and Lump Sum Option for Benefits Accruing On and After
September 1, 2013

Subject to section 4(c) below, with respect to benefits accrued on and after
September 1, 2013, a Member shall receive, upon the Member’s termination of
employment from the Corporation, a single life annuity distribution of the
benefits payable to him or her under the Program. The payment date for
commencement of monthly annuity installment payments shall be on the first
regularly scheduled payroll date of the second calendar month following the
month in which such termination of employment occurred.


Monthly annuity payments shall be calculated using reasonable actuarial
assumptions uniformly applied as determined by the Plan Administrator, by
dividing the employee’s accrued benefits as of the most recent valuation date by
their life expectancy per the applicable mortality table under the Corporation’s
tax-qualified pension plan (i.e., the United States Steel Corporation Plan for
Employee Pension Benefits (Revision of 2003)), and adjusted annually to reflect
any investment earnings.  The same reasonable actuarial assumptions and methods
will be used in valuing each annuity payment option, in determining whether the
payments are actuarially equivalent.  


Notwithstanding the foregoing specified form of payment, with respect to
benefits that may accrue on and after September 1, 2013, and subject to section
4(c) below, an employee may receive such benefits in the form of a lump sum
payment on the last business day of the calendar month following the month in
which termination of employment occurred, provided the employee makes a timely
benefit election. For employees in the Program on July 31, 2013, a one‑time
irrevocable election to receive a lump sum payment must be made prior to
September 1, 2013 in order to be valid. For employees who become eligible to
participate in the Program after July 31, 2013, the one‑time irrevocable
election must be made within 30 days after the individual becomes eligible and
will be effective with respect to benefits accruing subsequent to the election.


In the event a Member dies prior to termination of employment, the benefits
shall be paid to the Member’s surviving spouse (or to the Member’s estate, if
there is no surviving spouse) in the form of a lump sum distribution. The
payment date shall be on the last business day of the calendar month following
the month in which such death occurred.


In the event a Member dies after termination of employment but prior to
receiving the benefits credited to his or her Account under the Program, the
benefits will be paid to the Member’s surviving spouse (or to the Member’s
estate, if there is no surviving spouse) in the form of a lump sum distribution
on the last business day of the calendar month following the month in which the
Member’s termination of employment occurred.


(c)    Delay in Payment to Specified Employees
In the case of any Member who is determined by the Plan Administrator to be a
“specified employee” (as defined in Code section 409A(a)(2)(B)(i) and the
regulations thereunder), no amount of such Member’s distribution shall be
distributed as described in sections 4(a) or 4(b) above, but rather shall be
payable (or payments shall commence in the case of an annuity form of payment)
on the first business day of the seventh month following the date of the
Member’s termination of employment (or, if earlier, the last business day of the
calendar month following the month of the Member’s death). During this six-month
delay period, earnings will accrue and be payable, on the date specified in the
preceding sentence, on the balance due in the same manner as if the balance in
the Account had been invested as provided in section 3(b) above. In the case of
an annuity form of payment, installments otherwise payable in the first six
months following separation from service shall be accumulated and paid on the
first business day of the seventh month following the date of the Member’s
termination of employment (or, if earlier, the last business day of the calendar
month following the month of the Member’s death).


(d)    Full and Final Settlement
Any lump sum distribution payable as described above following termination of
employment or death shall represent full and final settlement of all benefits
provided under the Program.


(e)
Termination of Employment

For purposes of this section 4, the term “termination of employment” shall mean
a “separation from service” as that term is used under section 409A(a)(2)(A)(i)
of the Code and the regulations thereunder.


5.    General Provisions
(a)    Administration
The United States Steel and Carnegie Pension Fund shall be the “Plan
Administrator” and named fiduciary with respect to the administration of the
Program. The Plan Administrator shall have full discretion and authority to
decide all questions arising out of and relating to the administration of this
Program. The decision of the Plan Administrator shall be final and conclusive as
to all questions of interpretation and application of the Program.


(b)    Amendment or Termination of Program
The Corporation reserves the right to make any changes in this Program or to
terminate this Program as to any or all groups of employees covered under this
Program, but in no event shall such amendment or termination adversely affect
the vested or non-vested benefits accrued hereunder prior to the effective date
of such amendment or termination. If the Program is terminated, employees who
are (or were) covered under this Program will continue to accrue eligibility
service under the Program for purposes of satisfying the three-year service
requirement, provided they remain employed with the Corporation, their Employer,
or any member of the controlled group that includes the Corporation. Any
amendment to this Program which changes this Program (including any amendment
which increases, reduces or alters the benefits of this Program) or any action
which terminates this Program to any or all groups shall be made by a resolution
of the United States Steel Corporation Board of Directors (or any authorized
committee of such Board) adopted in accordance with the bylaws of United States
Steel Corporation and the corporation law of the state of Delaware.


(c)    No Guarantee of Employment
Neither the creation of this Program nor anything contained herein shall be
construed as giving an individual hereunder any right to remain in the employ of
the Corporation.


(d)    Nonalienation
No benefits payable under this Program shall be subject in any way to
alienation, sale, transfer, assignment, pledge, attachment, garnishment,
execution, or encumbrance of any kind by operation of law or otherwise. However,
this section shall not apply to portions of benefits applied to satisfy (i)
obligations for withholding of employment taxes, or (ii) obligations under a
qualified domestic relations order.


(e)    No Requirement to Fund
Benefits provided by this Program shall be paid out of general assets of the
Corporation. No provisions in this Program, either directly or indirectly, shall
be construed to require the Corporation to reserve, or otherwise set aside,
funds for the payment of benefits hereunder.


(f)    Controlling Law
To the extent not preempted by the laws of the United States of America, the
laws of the Commonwealth of Pennsylvania shall be the controlling state law in
all matters relating to this Program.





(g)    Severability
If any provisions of this Program shall be held illegal or invalid for any
reason, said illegality or invalidity shall not affect the remaining parts of
this Program, but this Program shall be construed and enforced as if such
illegal or invalid provision had never been included herein.


(h)    Exclusive Provisions of Program
The provisions contained herein constitute the complete and exclusive statement
of the terms of this Program. There are no written or oral representations,
promises, statements or commitments, other than those expressly set forth
herein, with respect to benefits provided by this Program. All reliance by any
individual concerning the subject matter of this Program shall be solely upon
the provisions set forth in this document.


(i)    Code Section 409A
This Program shall be interpreted and administered in accordance with section
409A of the Code and the regulations and interpretations that may be promulgated
thereunder.


(j)
Withholding

The Employer is authorized to withhold from any payment due under the Program an
amount necessary to satisfy the tax withholding obligations that arise in
connection with such payment or the payment of any other compensation by an
Employer to the Member outside of the Program.


6.
Claims and Appeals Procedures

All claims for benefits under the Program must be filed with the Plan
Administrator within one year after the Member’s termination of employment with
the Employer.


If a claim is wholly or partially denied, the Plan Administrator shall notify
the claimant of the adverse benefit determination within 90 days after receipt
of the claim, unless the Plan Administrator determines that special
circumstances require an extension of time for processing the claim. If the Plan
Administrator determines that an extension is required, written notice of the
extension shall be furnished to the claimant prior to the termination of the
initial 90-day period. In no event shall such extension exceed a period of 90
days from the end of such initial period. The extension notice shall indicate
the special circumstances requiring an extension of time and the date by which
the Plan expects to render the benefit determination.


The Plan Administrator shall provide a claimant with written or electronic
notification of any adverse benefit determination. All notifications of adverse
benefit determination shall set forth:
(a)
The specific reason or reasons for the adverse determination;

(b)
Reference to the specific provisions of the Program on which the determination
is based;

(c)
A description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary; and

(d)
A description of the review procedures under the Program and the time limits
applicable to such procedures, including a statement of the claimant’s right to
bring a civil action under Section 502(a) of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”) following an adverse benefit
determination on final review.



If a claim for benefits is denied, the claimant may within 60 days after receipt
of the denial appeal in writing to the Vice President – Administration, United
States Steel and Carnegie Pension Fund, 600 Grant Street, Room 1600, Pittsburgh,
Pennsylvania 15219-2800. If a claimant fails to file a request for review within
the 60-day time limit and in the manner specified above, the claimant shall
thereafter be barred from again asserting such claim.


In connection with an appeal of an adverse benefit determination, the claimant
may submit written comments, documents, records, and other information relating
to the claim for benefits. All comments, documents, records and other
information submitted by the claimant relating to the claim shall be taken into
account, without regard to whether such information was submitted or considered
in the initial benefit determination. A claimant shall be provided, upon request
and free of charge, reasonable access to, and copies of, all documents, records
and other information relevant to the claimant’s claim for benefits.


A claimant shall be notified of the benefit determination on review no later
than 60 days after receipt of the claimant’s request for review by the Plan
Administrator, unless the Vice President – Administration determines that
special circumstances require an extension of time for processing the claim. If
it is determined that an extension is required, written notice of the extension
shall be furnished to the claimant prior to the termination of the initial
60-day period. In no event shall such extension exceed a period of sixty 60 days
from the end of such initial period. The extension notice shall indicate the
special circumstances requiring an extension of time and the date by which the
Plan Administrator expects to render the determination on review.


A claimant shall be provided with written or electronic notification of a Plan
Administrator’s benefit determination on appeal. In the case of an adverse
benefit determination, the notification shall set forth:
(a)
The specific reason or reasons for the adverse determination;

(b)
Reference to the specific provisions of the Program on which the benefit
determination is based;

(c)
A statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records and other
information relevant to the claimant’s claim for benefits; and

(d)
A statement of the claimant’s right to bring an action under Section 502(a) of
ERISA.



The decision of the Vice President – Administration shall be final and shall
bind all parties concerned to the extent permitted by law.


If the claim is denied on appeal, in whole or in part, the claimant may file a
lawsuit under Section 502(a) of ERISA within one year after receipt of the final
adverse benefit determination.




1 of 1